COURT OF CRIMINAL APPEALS
                                 AUSTIN, TEXAS

Dear Abel Acosta,
                                                            March 6, 2015
      (CCA), Clerk,

RE: EX PARTE ARTHUR DAVID LOWS, WR-25,679-22; CAUSE No.659154-B

   Please find     enclos~d    Applicant's Original Application for Writ

of Habeas Corpus,     in your official records-wR-25,679-22. referred

to and supplying a     ~opy    here-with. Being Applicant is unable to

make ciDpies. Being incarcerated (TDCJ-ID), Texas Department of

Criminal Justice-Institutional Division, at the Hughes Unit. NO

offender{s), are     perm~t~d    to make copies. nor is there any copy

unit supplied for Offender(s) use.          Please filed the same and pre-

sent to the Court     th~    !Motion For Reconsideration',       in reference to

the above Writ     Numb~r    and Cause Number. Being this Motion and         Re~


cords to the attention of the        H~norable    Justic~   of the Court's

attention. And Please, up-date me on any actions taken.

   I,   truly   appreci~te    your consideration ... THANK YOU ... May GOD

Bless Yuo, Yuor Family and Friends.



                                                   Sincerely

                                                     Wzi!zw1 d&J.Jt
                                                   ARTHUR DAVID LOWE#669750
                                                   HUGHES UNIT.
                                                   RT. 2. BOX 4400.
                                                   GATESVILLE, TEXAS 76597




                                                      REC!E~VED IN
                                                 COURT OF CRIMINAL APPEALS

                                                       ~AR 09   2015
                           COURT OF CRIMINAL APPEALS
                                   AUSTIN,    TEXAS

                     WR-25,679-22; CAUSE No.659154-B

EX PARTE ARTHUR DAVID LOWE           §   IN.THE 339TH DISTRICT COURT
         Applicant,

v.                                   §   OF

THE STATE: OF TEXAS                  §   HARRIS COUNTY, TEXAS
          Representative(s),
ASSISTANT. DISTRICT ATTORNEY,
[Sharon Y. Chu], Respondant.         §

                   MOTION FOR RECONSIDERATION

TO TBE HONORABLE JUSTICES OF THE COURT OF CRIMINAL            APPEALS:~


     NOW COMES, Arthur D·avid Lowe,      [J:leteinafter referred to as Appli-

cant}, and respectfully, submits this           •Motion For Reconsideration'.

And will show the following:

                 [APPLICANT IS ILLEGALLY        RESTRAINE~]

     Applicant was convicted by a jury, On October 25, 1993, and          Sen~'


·tenced October 28, 1993. To [LIFE]--In the Texas Department of Crim-

inal Justice-Institutional Diyision (TDCJ-ID), Formerly the Texas De-

partment Of Corrections.

                                    I

     On January 19, 1995, the First Court of Appeals affirmed Applic-

ant's appeal. Lowe   v.   State,   01-93-0~985-CR,    1995 WL 19052 (Tex.   App~-


Houston [lst. Dist.] Jan. 19* 1995»(mem. Op., not designated for pub-

lication).



                                    1
                                      .II

   Applicant filed an initial Application for Writ of Habeas Corpus

challenging the convictton. Cause No.659154-A.the trial Court On the

'State's Original Answer and Findings of Facts and Conclusions of

Law and Orders.'-Adopted the State's Assistant District Attorney's

Proposed Findings and        Order~   by signing the [same]. That   effective~.

iy [DISPOSED] -ALL Appl'icant 's cl~aims [WITHOUT CONSIDERATION], and

ALL the 'Motions' filed with the initial Application for Writ of Ha-

beas Corpus; presented with supported certified records and            affida~

vits.

                                      JL[][


   Pursuant to Texas Code Criminal Procedure Ann. article 11.07 (Ver-

non Supp. 1993 & 201-3). The Harris County, District Clerk, as Ordered

by and through the State's Assistant District Attorney [Sharon Y. Chu]
           I
in accordence with Section 3(c), forwarded limited records, filed in

the Habeas Corpus proceeding.

                                      IV

   The Texas   Suprem~   Court of Criminal Appeals, On ['December 18, 2013]

[DENIED WITHOUT WRITTEN ORDER] Applicant's initial          Ap~lication   for

Writ of   H~beas   Corpus.

                                      v
   After the final disposition of Applicant's First Application for

Writ of Habeas Corpus [December 18, 2013].

   Applicant came in knowledge that the trial Court was not afforded



                                          2
to consider Applicant's         ~s~parate   Memorandum' with attached certifi-

ed records and affidavits, and         Mot~ohs',   in support of his claims.

      Theref6re,. Applicant refiled the 'Motion Reformation Aggravated

kidnapping Judgment.'     T~~     records reflect that, the trial Court     rece~


ived, the    'Motion' On April 14, 2014, and On [April 21, 2014], the

trial Court [GRANTED], Applicant's 'Motion', and made Orders ·'NUNC

PRO    TUNC'~\~earing   and further Orders the Correction of Applicant's

'JUDGMENT AND SENTENCE'. Conducting such hearing ALL in Applicant's

[ABSENCE]. Actions taken in Violation of Statutory provision. See

Tex.Code Crim. Proc. Ann. art. 42.03, §l(a)(Vernon Supp. 20l~)[Sen-

tence    sh~ll   be pronounced in the Defendant's Presence].

                                     VI

      The trial Court· actionsiri:n [GRANTING], Applicant's 'Motion' was

to conform with the'Jury's Actual Verdict'to the 'Special Issue' pur-

suant to    T~X.PENAL   CODE ANN.    §20~04(b)(Vernon   1993); See also Williams

V. State, 851 S.W.2d 282 (Tex. Crim. App. 1993)(AS A MATTERQF LAW].

                                     VII

      In the instant case, the records unequivocally reflect the trial

Court's Order Correction of Applicant's 'JUDGMENT AND SENTENCE' from
                            )
the egregious entry in the Original 'Judgment and Sentence' of              [Pir~t

Degree Aggravated       kidnapp;i·ng Judgment] the trial Court made the law-

ful Correction to Applicant's 'JUDGMENT AD SENTENCE'--Reduced the Off-

ense to [SECOND DEGREE AGGRAVATED KIDNAPPING]--The records NOW being

Corrected by the trial Court reflect           'SECGND DEGREE AGGRAVATED KIDNAPP:::--·



                                      3
lNG RELEASE VICTIM IN .A SAFE PLACE]: See TEX.PENAL CODE ANN. §20.04{b)

(Vernon 1993); See also TEX.PENAL CODE ANN. §12.33 [Second Degree Pun--

ishment]. Compared to TEX.PENAL CODE ANN. §12.32 [First Degree Punish-

ment].

   The trial Court Ordered the Correction of Applicant               'JUDGMENT AND

SENTENCE" the Orders Reduced the Offense to"Second Degree Aggravated

Kidnapping'.       However, Applicant remain under Sentence [LIFE].

                                    VIII

   The trial'Court ERRED in signing--Adopted the State's Original Ans-
                    '
wer and Proposed Finding of         F~cts   and   Concl~sions   of. Law and Order.   T~


[DISMISS]--Applicant's Applicati6n for Writ of Habeas Corpus as none-

compliance with Article 11.07, §4.

   Whereas, the records.reflect and ~pplicant Application for Writ of

Habeas Corpus,      aTht~ough   being a Second Application for Writ of Habeas

Corpus, the trial Court [GRANTED] Applicant             'Motion• On [April 21, 2014]

Corrected Applicant's 'JUDGMENT AND SENTENCE' Reduced the Offense from

lst Degree Aggravated Kidnapping [TO]             2nd Degree Aggravated Kidnapping.

The [GRANTING] of Applicant's 'Motion• and Correction of records in

Reduced Applicant's        'JUDGMENT AND SENTENCE" occurred [AFTER]--the final

[DISPOSITION] of the initial Application On [December 18, 2013]. There-

fore,    the   ~urrent   claim was not and could not have been presented in

the initial Application for Writ of Habeas Corpus, because the fact-

ual and legal basis for the claim was unavailable on the date dispos-

ition of Applicant First Application [DENID]--December 18, 2013. The

current claim became an issue for legal basis On April 21, 2014. In



                                      4
addressing     wh~ther   the instant Application is barred as a 'Subse-

quent Application' Under Section 4, Or whether if it falls within

an exception, 6f:.Section, 4(a)(l), provides;

     (a) 'If a subsequent application for writ of habeas corpus,                  if fil-
~·   ed after final disposition of an initial application, challeng-
     ing the same conviction; a court may not consider the merits of
     or grant relief based on the subsequent application; 'unless

      thE); apfi,.iib~tibri'' c6i.tiiifi's·~ sti£tit'i~rit ;_facts establishing that;

      (1) 'the current claim and issue have not and could not have

       been presented previously in an original application or a pre-

       viously considered application under this Article because the

      "factual or legal basis for the:.cliiim was unavailable on, the

       date    the applicant filed the previous application[.]

     (c)'for the purpose of subsection (a)(l), a factual basis of a

     Claim is unavailable on or about a date described by subsection

      (a)(l) the    f~ttual    basis was rtot asertainable through the            exer~'

     cise of    re~sonable     diligence on or before the date.

TEX.CODE CRIM. PROC. ANN. art. 11.07, §4(a)(l), Thu$ the court's are

barred from considering the merits of an applicant's application,                       'Un-

less the facts:givill'llg rise to the claim, made in the instant Applica-

tion could not hawe been presented in the initial Application because

they were "not asertainable through the exercise of reasonable dili-

gence on or before the date of the initial Application.•

     In the instant AppJication for Writ of Habeas Corpus, the records



                                        5
     unequivocally reflect, and' as Applicant has demoristrated above and

     the referred to Application for Writ of Habeas Corpus.shows that the

     current claim was not and could not have been presented in the initi-

     al Application for Writ of H~beas Corpus. {DENIED][DECEMBER 18, 2013]~

     The Claims being raised in the instant Application for Writ of Habeas

     Corpus--WR-25,679-22, Cause No.659154-B. was not available for any

     factual or legal basis to be raised for consideration until [APRIL

     21, 2014].




                                    6




..
make Orders to comply with Statutory provision. See Tex.Code Crim.

Proc. Ann. art. 42.03, §l(a)(Vernon 2014)[the Sentence shall be Pro-

nouced in the Defendant's Presence].

***IJ;iJ,this case [The Sentence has NOT been Pronouced i1111 ([Applicant's])

Presence].

   Applicant is entitle to Due Process Rights and Due Course of Law,

as well as a Constitutional        Right to have the Sentence in which He

is to serve Pronuonced in His Presence.

                       ORAL PRONOUNCEMENT OF SENTENCE

   The trial Court's Ordered 'NUNC PRO TUNC'           'CORRECTION' of Applicant's

'JUDGMENT AND SENTENCE'. In Applicant's [ABSENCE]. Applicant have a Due

Process Right to have the Sentence Orally Pronounced in His Presence.

See Marshall   v.   State, 860   s.w.   2d 142 (Tex. App.-Dallas 1993, no pet);

Ex parte Madding, 70 s.w. 3d 131 (Tex.         Cri~.   App.   2002)~Taylor   V. State,

131 s.w. 3d 500 (Tex. Crim. App. 2004)(citing Tex.Code Crim. Proc. Ann.

art. 42.03, §I(a)(Vernoll1l 2006).

  The trial Court's Orders 'NUNC PRO TUNC' hearing reflects that the

trial Court presiding Judge Corrected Applicant's 'JUDGMENT AND SEN-

TENCE'. Pursuant to TEX.P.EJNIAL CODE ANNr.;_§20 .• 04.(bi)(Vernon Supp. 1993 §

2014). See also Hughes V. State, 493 S.w.· 2d 166, 170 (Tex. Crim. A:pp.

1973)("A judgment may be reformed so as to show the offense of which

the accused was found guilty by the court or Jury) s:ee 9-lso Ex Parte
Philip, 176 S.W._.3d 818 (Tex.- Crim. App. 2005)["The expectation of

having the oral prouncement match the written judgment applies to

sentencing issues, as the term of confinement assessed and whether



                                    7
multiple sentence would be                s~rved      concurrently"). It is ERROR for

the trial Court to enter Orders                     'NUNC PRO TNC' hearing Correction

of Applicant's 'JUDGMENT AND SENTENCE' without affording Applicant

an opporunity to be at the hearing, sentencing, represented by Counsel

in avvord to Applicant's Due Process of Law. See Shaw V. State, 539

s.w.    2d 887 (Tex. Cr. App. 1976).

      In Mitchell        v.   State, 942   s.w.       2d 170 (Tex. App.-Amerillo, 1997)

("the appellant court, held that, when valid judgment of conviction

for first degree felony offense was not nunc pro tunc judgment, but

merely a correction made during                     th~   term time, was ho requirement

for    netic~,     hearing and proof in defendant's presence"). Whereas,                  In

Vallez V. S'tate, 21            s.w. 3d 778 (Tex. App-San Antonio 2000) (''entry
of nunc pro tunc judgment indicated that defendant's three controll-

ed substance prosecuting has not been                       conso~idated   for plea apd seh-

tencing, was ERROR,             where .defendant was not given opportunty to be

present       ~t   the   hea~ing      and be    hea~d     and represented by counsel,   to

accord him due           process")~


                                         ON FEDERAL REVIEW

      A defendnat is constitutional entitled .to due process, at a bare

minimu~,       due process requires that a defendant be give notice if the

punishment to which he has been sentenced. See e.g.,Landford                         v. Idaho,
500    u.s.    110, 111       s.ct.    1723 (199l)("[A] notice of issue to be resol-

ved by the adverary process is a fundamental charactisic of fair pro-

cedure:);Baldwin V. Hale, 68                   u.s.   68, 233. I. well (1863)([C]ommon

justice requires that no man be condemned in his person or property



                                                8
withb~i notice and    an opproturiity to make his defense'') ;In re oliver,

   333 u.s. 257, 68 s.ct. 499 (1945)(due process requires that a per-

   son be given reasonable notice of a charge aganist him1 and an op-

   portunity to examine the witnesses        ~gainst   him to offer testimony/

   to be represented by counsel);e.g.,doweney v. United States, 67 Ohio App.
192, 91 F.3d 233, 239      (1937)(~changes   in the records of judgment made

  without notice to defendant or          oppo~tun~y   to be heard would deprive

   person of liberty without due process of law;          [P]roceeding in absence

  of appellant to correct the record would have been improper/ sence

   the ulimate question involved/ extent of a valid imprisonment which

   he might be subjected/ was one of vital interest. to him'');United

   States    v.~Spiers,   82 F.3d 1274, 1282 (3d Cir.     1996)(bec~use   had no-

   tice and was    prese~t   in court-room rights were not effected by the

   failu~e    to give effect to a complete defense to prosecution. See FED.

  R. CRIM. P. 43/     [Defendant shall be Present during the Pronouncement

  of Sentence]; See also United States v. Vega, 332 F.3d 849, 852 (5th

  Cir. 2003); FED.R. CRIM. P. 43{a) (3) (       ~reguiring   the defendant ...be

   present at    sentencing~)~   th[is] Constitutional Right ... is rooted to

  a large extent in the Confrontation Clause of the Sixth Amendmant1

  but ... is [also] protected by the Due        Process clause in some situa-

   tions. Where the defendant is not. actually confronting witnesses or

  evidence against him''); See United States v. Gagnon, 470           u.s.   522,

   526, 105 s.ct. 1482 (1985)(internal citation omitted).

      There~ore1    if the written judgment conflicts with the sentence pro-

   riounced at sentencing/     the pronouncement cbntrols. See United States



                                      9
    v.   Martinez, 254 F.3d 941, 942 (5th Cir. 2000). If, :however, the dif-

    ference between the two is only an determine the sentence. See United

    States   v.   Warden, 291    F~3d   363, 365 (5th Cir.), cert. denied. 537          u.
    s. 935, 123 s.ct. 35 {2000).

         In this instant case, reaching this conclusion, on the States

    level. TEX.COJI)E CRIM. PROC. ANN. art. 42.03, §l(a)(Vernon 2014);Abon

    v.   State, 997 s.w. 2d 281, 282 (Tex. App.-Dall.as 1998)(A Defendant

    has a Constitutional Right to be            Pres~nt   at Sentence):Aguilar V.

    State, 202 s.w. 3d       840, 843 {Tex. App.-Waco [lOth Dist], 2006)(Art-

    icl~   42.03, Sectibn l(a), of the          Texas0Cod~~Crimina~-Procedure,        pro-

    vides~   that    "Sentenc~   sha11 be pronounced in the       D~fendant's    Presence."

    TEX.CODE CRIM. PROC. ANN. art. 42.03, §l(a)(Vernon supp. 2005),                   [2]

    When   th~    defendant is convicted of more than one offense in            th~   same

    proceeding, the court must pronounce whether the sentence will run

    concurrently or consecutively. See id. art. 42.08 (Vernon Supp. 2005).

         See also Blakely V. Washington, 542 U.S. 296, 124 S. Ct. 2531 {2005).

    Therefore, based on the records of the            'NUNC' PRO-'TUNC!, hearing pro-

    ceeding,      [A]LL in Applicant's [ABSENCE]. Corrected the         'JUDGMENT AND

    SENTENCE'. Is ERROR on a magnitude .that Violates Applicant's Due Pro-

    cess of Law,      to hold such a· hearing wit h'out Appl it ant being present,

    to afford the opportunity to be represented by Counsel, in accord to

    Applicant's Due caurse: of Law ... [this actual]           'Nunc Pro Tunc •, hear-

    ing in open Court where the presiding Judge the Honorable [Maria T.

    (Terri) Jackson of the 339th District Court can only be found on the
r   Court's actual minutes, because the Deputy Clerk [L. Guevara], DID



                                           10
NOT filed the   ~cfual   Ord~ra,1by    the trial Court. However, the Cor-

rection of Applicant's 'JUDGMENT AND SENTENCE' can also be found in

the official records o£ the Court of Criminal Appeals, Clerk'. The

{CCA), Order On July 28, 2014 [Supplemental to the Court Clerk's of-

fic.ial records]. See WR-25,679-15.

   Thus, the Court should follow the well-settled law set-out in

Vasquez, because it violates a defendant's Constitutional Rights to

Due Process and due Caurse of Law,          to Orally Pronuonce Sentence· to

Him and then later without giving Applicant an opportunity to be hear-

ed, enter a written judgment imposing a significant harsher Sentence.

See Ex parte Vasquez, 712     s.w.     2d 754 (Tex. Crim. App. 1975).

                         CONCLUSION OF PRAYER

   WHEREFORE, PREMISES, CONSIDERED, Applicant prays this Honorable

Ccutt of Criminal Appeals,     ~ustice,     ,Reconsider each and every point

raised herein and take the appropriate legal actibns, as the            la~   and

justice requires, in protection of Applicant's Due Process Rights,

and Due Course of Law,     ThuS~~this      ERROR being on Constitutional Rights,

that the court should NOT just turn a blind eye. The Sentence should

be Pronounce, in Applicant's Presence.

                                                 Respectfully Submitted

                                                   f21tAwJ   dome
                                                 ARTHUR DAVID LOWE#669750
                                                 HUGHES UNIT.
                                                 RT. 2. BOX 4400
                                                 GATESVILLE, TEXAS 76597

                     CERTIFICATE OF SERVICE

   I, Arthur David Lowe, being thec·Applicant herein, and hereby certify



                                      11
that the foregoing•Motion for reconsideration' and                            'Exhibits append-

ed . with!1this 'Motion' herein, has been delivered by U.S. Postal

service. To the Court oL Criminal Appeals, and I                            SWARE UNDER PENITLY

OF PERJURY,    that ALL the contents and statements made herein and Ex-

hibits are    T~DE   and CORRECT. and that this Honorable Court can verify

the same. I filed and submits this to this Court,                            for Reconsideration.

   On this    ___,b__ ,   day of   ~~'~:.L.JA..r:::..-tC-~~-·_ ,   2015 .



                                                              Respectfully Submitted

                                                                   Ctti!J11/J ~
                                                              ARTHUR DAVID LOWE#669750
                                                              HUGHES UNIT.
                                                              RT. 2. BOX 4400
                                                              GATESVILLE, TEXAS 76597




                                         12
the above captured cause numer.

      On this   __fa__ ,   day of _11_,_1\.....:..I{L~C~H__ 2 015 .
                                                          I




                                                              Respectfully Submitted

                                                               /};tJ!Jw d~
                                                              ARTHUR DAVID LOWE#669750
                                                              HUGHES UNIT.
                                                              RT. 2. BOX 4400
                                                              GATESVILLE, TEXAS 76597


                            MASTER INDEX 'EXHIBXTS'

No.                                                                                    Vol
 2         Trial Court's Oder Corrected Judgment and Sentence                          2

1 of 2     Judgment and Sentence                                                       2

1          The1 339th Deputy Clerk [ L. Guevara], altered Orders &·: 1

1 of 2     Judgmeht arid Seritence                                                     2

1          The Jury's Actual Verdict On •·special Issue' Form                          1

1          District Clerk's acknowledgment of [Disp~sition of                          1
           initial Applicanion for Writ of habeas Corpus.




                                                              Respectfully Submitted

                                                               &thwJ dOL                                                                                                                   I
                                               CHRIS DANIEL                                                        I
                                                                                                                   1
                                          HARRIS COUNTY DISTRICT CLERK                                             I
   ~        .       ~
                                                                                              Direct Dial Line:    l
       :'fJ'~OFi~~                                                                                                 I
ARTH~RLOWE #669750 .
HUGHfSUNIT
              I                                                                                                    I
                                                                                                                   l
                                                                                                                   .1


RT. 2. BOX 4400
       I                                                                                                           1
GATESVILLE, TX 76597                                                   .


                                                                                                                  J-·······
Dear          1 •   LOWE, ·

I:8J      Y lur motion/request NUNC PRO TUNC was filed with the District Clerk and on
          o4121114 the Court:
                                                                                                                   I
          D       Took no aCtion          D   Denied your Motion/Request        [g1 Granted your motion/request    l
                                                                                                                   1
                                                                                                                   l
          D       Took action             D   Advised attorney of record        0    Other                         l
                                                                                                                   l
I:8J      0 her: PLEASE FIND ATTACHED A COPY OF THE CORRECTED JUDGMENT
          AND SENTENCE. ALSO, OUR RECORDS HAVE BEEN CORRECTED TO
                                                                       i
                                                                                                                  l
          REFLECT 2N° DEGREE FELONY - AGGRAVATED KIDNAPPING RELEASE
          VICTIM IN A SAFE PLACE.
                                                                                                                  l
                                                                                                                  I
By:




                         P.O. BOX ;4651   • .HOUSTON, TEXAS 77210-4651 • (713) 755-5749 ·
                          l   . . . . . .
                   . . . a·~-~f HA..v;;,····...
                  ,·   ~      .4·~······        \5' "' •
       · /.~.J·'u....· ·. ."....._.
        -~·
        :,.v·:
        a ,.--._ • .
                           ~\         .           •: .,.   •
                                                     ...,. :


                                                             .                                   i
        .. "*'-'"                                  .......
        . ~! .
        !         -..~.
                  ~
                                  -
                                            .    ....
                                                    :   ~
                                                        ~-
                                                           ·:
           ::;.-.~..                            .• ·~ :
            '1.
             ......~'~··············~ .:                •.                                       l
                                                                                                 1
                       ·-I.~ (J       'tl   s ..··
                           ·············~···
     I, Chris Daniel District Clerk of Hams
     County, Texas certify that this is a true ~d
     correct c6py of the original record filed and or
                                                                                                 I
     recordedt· my office. electronically or hard
     copy, as i appears on this date.                                                            I
     Witness
     this
                  official hand and seal of office
                   May
                2. 2014               ·                                                          l
     Certified E>ocwnent Nwnber:                                     60519986
                                                                                                 I

                                                                                                 I
     ~~
     DJeL
     Chris                    DISTRICT CLERK
     HARRIS CbUNTY, TEXAS




                                                                 )

In accordance with Texas Government Code 406.013 electronically 1ransmitted authenticated
documents are valid. H there is a question regarding the validity of this document and or seal
please e-mail ~upport@hcdistrictclerk.com ·
\
    \




                   itECiJHIJElrs MEMORANDUM:
                  rl1i=-.. instrume!H is Of !)IIOf {jllillity
                  and 1lflt ;u1t.i5fdt:tory ft•r ph(t¥Jgraphic
                                                                                                                                                                         (ii)
                  n;c!;rd;~thm; ;,n~fi;lr :~l:.~r;~tinrls we1e
                  pn!'5enl r:t   th~~ tir.1~ ~,!   r;lnllnl{.
                                                                          &Jfff0£Ct~               /!)·'f .UU NC.       1'Qo I{_;JJ(_ GIJTt'( D~i?l). 4                              \ll \zolt
                                                                                           1/lfT) costs: ·y l L'\...f ,:::t.J                                  Assessed by:

                  Punishment               and lt fe. Itu..-PYI SCll.fYlt2./1:{ /Fine n:acntation by counsel u indicated above, ODd lbe aaid Defendant bovina beeo duly arnigncd ODd it appearing the Court lbat Dcfcndalll
                  waa mentally competent and baving pleaded u lhowu abOve to lhe cba!Jing instrumclll, bolb partia annoua&:ed """'for trial and lbcn:upoa a jury, ~wit, lhe
                  above named f and elcvcu olben·woa duly seleetcd, impaoelcd, ODd awom, the jury bovine beardlbe oba** TO BE COMPLETED ONLY WHEN IMPOSITION OF SENTENCE _SUSPENDED AND DEFENDANT GRANTED
               .
         PROBATION •


••(       I Ou lhia·lhe - - - - - - day of - - - - - - - ' - - - ' - - - - - ' 19_..---.....:... impolilion of lhia ICIIICDCe ilmipCIIded and


                                         ~-.~
                                                            ----·
          defendant ia plaeed oo Adult Plobatioo for --'------.:.>·yean pendU..bia abidUJa by_ and -              v~ lho tcrma and oonditiooa of probation,


          approved by lhia court aad &lladied u a part of lhia jud,_..s baewith.



                                                            BILL              0.-P         C 0 S T. S


        Payment· Type: _ _ (S, ';:--o,":-M-ar L:)                      (NOTE: If. •I•. or •o• see attac~ed order)                          1
        Jail Time:                _ B/D/M/Y ~-/H~ ~aYes N=N_o _(jail/fine/eclat concurrent)                                                I
        Time Assessed Texas Department cf Crimina1-.r~ce,Institutional Div.:                                                     _ D/M/YI
        Jail credit:                  _ B/D/M/Y                            Sentence~egin Date:                                             1
        Jail as a Term of Probation: _ _ _ _ B/D/M/Y Additional~il Credit:                                                      _8/D/M/YI
        Payable on or Before:                                   · PLO:               Reward _SPR:·....,                    OOC:            I
                                       Hours -of sentence to be Served by Performing""~tnlnunity Service                                   :
        Defendant to Serve sentence by Electronic Monitoring? (Y or R):                                        ·     ·.                    l
        NOTE TO SHERIFF:                                                                                                                   I
        Transcript at:                       Pages........                   . I     Crime Stoppers Fee ••••••• ·I 2 I 001
        serving Capiaaz ___ /Summonaz _ _ _ ••                                 I     Jury Fee •••••••• ~........ I OJO lOCi I
        Sununoning___Witneaa/Mileage •••• ~....                                    s-k.X>
                                                                                     CJPF· •••••••• , ... ~.......                 20 I 00 I
        Jury Fee ................ " • ·• • • • .. • .. • ..                    1     LEOSEF.••••••••••••••• • •• •                 1 I SO I
        Takirig:        Bonds •••• -~·-...............                         I     cVCF: ~--••••••••••••••• •...                      00 I          aS>:
        C.;mmi.tme~ •.• ~ •••.••• ~ •••• ·• • • • • . . • •                    I     DCLCF ••••• _. • • • • • • • • • • • • • •       I    I
        Release • ••••••••• ·• • • • • • • • • • • • • • • • • • • • •         I     JCTF •• ~ • ~ ••••••••• -~ • • • • • •        1 I .00 I
        Attachment·.•••• ~ •••••• ~...............                                     I             Video Fee •••••••••••••• ·••                                  J
        ·Arrest W/0 Warrant/Capias •••••• ·•••••••       I                                           DWI .Evaluation Pee.......                                    l
         -------------- RECAPITULATION --------- - - - - - - - - 1                                   Reward Repayment. • • • • • • • •                      I      I
         Fine Amount •••••••••••• ~- ••• ·•••••••••••            I                                   Security Pee ••••••• ~.....                     --5-j~OI-
         Miscellaneous coats •••••••••;. •........               I                                   Record11 Preservation Fee.                     --,16-f-66-l •
1        Judicial Fund Fee • ._....................              I                                   ACCA ••••••••••••• ~.......                          I    I -
         Special Expense ••••••••• ~.............                I                                   Financial Responsibility.                                             c
        Trial Fee .••••••••••••• ~ ••••• ~........                                     I         I   PTR Pee •••••••••••••••.••                                            (
        District Attorney Fee ••••••••••• ·••••••                                      I         I
                                                                                            Attorney Fee •• • ••••••••••
        Clerk's Fee •• ~........................                                   40  1
                                                                                       001 Breath Alcohol T~ating •••                                              I
                                                                                                                                                                   I       •
        Sheriff's Fees (Total)................                                      ~~()I Rehabilitation Fund ••••••                                               I
                                                                                                                                                                   I       (
        Misdemeanor Costa.....................                                            I Amount Probated/Waived •••                                      I
                                                                                                                                                            I .
                                                                                                                                                                   I
                                                                                                                                                                   I· (
        MAP Traffic coats.....................                                            I TOTAL AMOuNT OWED ••••••••
                                                                                                                                                    /01.~~-~
          signed and entered this the

         Notice of Appeal:-

          Probation Expires:

         Mandate Received:

         After Mandate Received, Sentence to Begin Date is:

    (Otoclt ONLY iC Applicable) .
    I     I    DcCcodanlto be plaeed in lhc ~S.A.I.P. • (Boot Camp) program in lhc Tcxaa.Dcpartmeat of Criminal Jullk:c, 'lnllituu.;,.l Diviaion pcnualllto Art.
               62.03 (c)-9 Rcviaod Statu!co/.Micle 42.11, Scdioo 8, C.C.P.

         Received on _____ day of-----------------' A.D., 19____ at ------- o'clock____M.

         Sheriff, Barris County, Texas




                                                                                                                                                                       c
                                                                                                                                                                       c


                             Verified._________
                        -I
                          ~--~--------------

                                                                                                                      Defendant's
                                                                                                                    Right Thumbprint


    ~~-4           Rl0-07-93                                                               -2-
                               Cause No. 0659.15601010

                                  The State of Texas
                                            v.
                              LOWE, ARTHUR DAVID
                                      a/k/a
     In the 339TH District Court or County Criminal Court at Law No. _ _
                               Harris County, Texas

                        ENTRY OF JUDGMENT NUNC PRO TUNC

       Today, the Court held a hearing on
              0 .the State's written motion for judgment nunc pro tunc.
              ~   the Defendant's written motion for judgment nunc pro tunc.
              0 its own motion.
       Satisfied from its own recollection and I or from the evidence presented the Court
grants the motion and ORDERS entry of the following judgment in the minutes of the
cburt in the above styled and numbered case to make the following correction:
1-IOFFENSE FOR WHICH DEFENDANTCONVICTEDSHOULDREAD:
AbGRA VATED KJDNAPPING RELEASE VICTIM IN A SAFE PLACE Cl 00714)
2-IDEGREE OF OFFENSE SHOULD READ: 2N° DEGREE FELONY.




              f8l If applicable, the judgment nunc pro tunc supersedes the erroneous
judgment previously entered and attached.




                                                                                            l
                                                                                            !
                                                                          CASE No. 065915601010
                                                                   INCIDENT NO./TRN: 9000184029-AOOI

                                                                                           ,,§              IN THE 339TH DISTRICT
                                                                                            §
         v.                                                                                 §               COURT
                                                                                            §
         LOWE,.~T 1URDAVID                                                                  §               HARRIS COUNTY, TExAs

                               I                                                            §
         STATE ID No.: TX02465170
                        I
                                                                                            §

                                                   JUDGMENT OF CONVICTION BY JURY                                                                      1\
         Judge Presiding:      I ·    HON.   CAPRICE COSPER                                  Date Judgment
                                                                                             Entered:
                                                                                                                            10/22/1993
         Attorney for Statej
                                I     DAN RIZZO
                                                                                             Attorney for
                                                                                                                            JIM RUST
                                                                                             Defendant:
         Offense for which Defendant Convicted:
                 AGGRAVA!fED KIDNAPPING RELEASE VICTIM IN A SAFE PLACE (100714)
         Charging Instrument:
         INDICTMENT
                                                                                             Statute for Offense:
                                                                                             NIA                                                       II
                                                                                                                                                       '
         D~te
         3/4/1993
                  ofOffen§e:
                                I                                                                                                                      l
         DeK!ee of OffenseJ
         2ND DEGREE; FELONY
                                                                                             Plea to Offense:
                                                                                             NOT GUILTY
                                                                                                                                                       l
                                                                                                                                                       l
                                                                                                                                                       i
         Verdict of Jurv:                                                                    Findine-s on Deadlv Weapon:                               l!
         GUILTY                 I                                                            N/A                                                       l
         Plea to 151 Enhanc4ment                                      Plea to 2"d Enhancement/Habitual                                                 1
         Paragraph:        I                        NOT TRUE          Paragraph:                              NOT TRUE                                 1
                                                                                                                                                       j


         Findings on 1•• Enhancement
         Paragraph:        I                        TRUE
                                                                      Findings on 2nd
                                                                      EnhancementiHabitual Paragraph:         TRUE
                                                                                                                                                       ll
         Punished As§gssed bv:                           Date Sentence Imposed:                   Dat;g Sentence to Commence:                          !
         JURY            I'                                      10/2811993
                                                                                                             ~
                                                                                                                              10/28/1993               J
         Punishment and Place
         of Confinement: I                        LIFE INSTITUTIONAL DIVISION, TDCJ                                                                    I
                               .I                       THIS SENTENCE SHALL RUN                  CONCURRENTLY.                                         ll
                  0      SENTEN~E OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A                                              1.1
         Fine:                  I                   Court Costs:
                                                     Restitution:      Restitution Pavable to:                                                             !I
         $   N/A                                    $   134.50
                                                     $ NIA             0 VICTIM (see below) 0 AGENCY/AGENT (see !;>~low)
         Sex Offender Re!Pstration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter_62. J
         The age of the victJn at the time ofthe offense was N/A                 .                                                                         J
.....0
                                             3/12/1993            to             10/28/1993                From                            to
 rtn
&:!Time                                                     to                                            From                             to
~Credited:
00
                                 I
                               From                         to                                             From                            to
0\
0\
                                I                                                                                       .
                             If Defendant is to serve sentence in county jail or is given credit toward fine and costo:;. enter days credited below.

~~--~~-2~3~!~D_A~Y~S--~N~O~TE~S~:~T~O~W~A~R~D~IN~CAR~-C~E•R•A•T-IO~N~,-F~I~N-E~,AND_.~C~O~S-T_S~~~~~--
 ~                 All pertinen~"nformation. names and assessments indieated above are incorporated iDto the language of the judgment below b)· referen'cb.
~                     This ca     was called for trial in Harris County, Texas. The State appeared by her District Attorney.                            )
~                     Counsel/Waiver of Counsel (select one)                                                                                            j
E            181 Defendant ap~ared in person with Counsel.                                                                                              l
 ~           0   Defendant k.n?wingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open cour~
 g                    It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging J
0            ~nstrument. Both Iparties announced ready for trial. A jury was selected, i_mpaneled, and sworn. Th_e I!\!TIICTMEI\TT was re~ · to the
13           JUry, and Defendaht entered a plea to the charged offense.· The Court received the plea and entered It of record.                          j
~                                                                                                                                                           l
lU                                                        F-Convictiou by Jury wilb TDC checklist_OG5915401010_3.dacm       Pnr,:e I ofS
                                                                                                                                                            I
                                                                                                                                                            •

                                                                                                                                                            I
            _. . . . d
                    --·
                        .,



          ;.~"' ' ~-~- T~e-j
                               ._

                               heard the evidence submitted and argument of counseL The Court charged the jury as to its duty to dete                              i~e ihe
           guilt or innocenc of Defendant, and the jucy retired to consider the evidence. Upon returning to open court, the jucy deliver.! d its
           ve.'dict in the pnlsence of Defendant and defense counsel, if any.                                                     '                            j
                ..    The CoJ.-t received the verdict and ORDERED it entered upon the minutes of the Court.                                i
                  . ' Punish~ent Assessed hy Jury I Court_I No eleo~ion (select o~e)                     .           .              .
          ~ JIJlry. Defendant entered a plea and filed a wntten election to have the JUr')' assess pu•1lsh-ent. T.be J1ll'Y heard eYldenu . .otive to
                                                                                                                                                              I .
          the question of pJnishment. The Court charged the jury and it retired to consider the question of punishment. After due delib~~a tion,
           the ju1-y was broJght into Court, and, in open court, it· returned its verdict as indicated above..                                                 j
          0 Court. Defer1dant elected ~ have the ~u~ assess punishment. After hearing evidence relative to the question of punish~ nt, the
          Court assessed D fendant's purushment as mdicated above.                          -                                              j
          0 No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hea~·g
          evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.                                      I
                                                                                                                                                           app~
                      The Cou ·t FINDS Defendant committed the above offense and ORDERS. ADJUDGES Al\T]) DECREES that Defeo ant is
          GUlLTY of the jbove offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the                able
          provisions ofTE:d CODE CRIM. PRoc. art. 42.12 § 9.                                                                               j
                      The Co~ ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court cos , and
          restitution as indicated above.                                      .                                                           l~
                      PunishJnent Options (select one)                                   ·                                                                     j
           l8J Confineme~t in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas, the
          Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The C~urt
                                                                                                                                                                   r
                                                                                                                                          1
          ORDERS Defendart to be confined for the period and in the mamier indicated above. The Court ORDERS Defendant remande to the
          custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon lease
          from confinemenf. Defendant proceed immediately to the Harris County District Clerk's office. Once there, the Court
          Defendant to paYI1, or make an·angements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the C.· rurt
                                                                                                                                              DERS           o:t
          above.
          0 County Jnii11 Confinernent I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately commi,tfed to
                                                                                                                                                               l
          the custody ofthe Sheriff of Harris County, Texas on the date the sentence is to commence. Defendant shall be confined · the
          Harris County ~ail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant sha
          proceed immediately to the Harris County District Clerk's office. Once there, the Court ORDERS Defendant to pay, or rei ke
          an·angements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.                    I
          0 Fine Only Pryment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant tb proceed
          immediately to t~e Office of the Harris County . Once there, the Court ORDERS Defendant to pay or make arrangemenfl o pay
          all fines and cou'f costs as ordered by the Court in this cause.                                         .                       j
                      Execution I Suspension of Sentence (select one)                               .                                     ·1
          181 The Court O~DERS Defendant's sentence EXECUTED.                    ·                     ·
          0 The Court O~DERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on communit
          supervision for tlie adjudged period (above) so long as Defendant abides by and dties not violate the terms and conditions of l
          community supe~sion. The order setting forth the terms and conditions of community supervision is incorporated into thisj
          judgment by reference.
                             1
                     The Cour ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.                             I
                    ·                          Furthermore, the following special findings or orders apply:                                                    1


          Signed and 1ntered on 10/28/13

                                                                                           X
.,.,
.......                                                                                    JliDGEPRES
  0

          Notice of Appeal Filed: 10/28/1993                                                      ·

                               r
"                                    I
                                    '~        CADSE NO. 6591.56
                                                                       J
                                                                    .'-'
                                     i


                                                   I       Dl 'fJIE 339ft DZSBl:C!f OOIIR!l'

vs.                                                       or   JWUUS CXJm1'.l'Y, t".DAS-

ARi'BDB DAVID LOWE                                         ADGUS'f 'fBBit, A. D., 1993



                                               SPECIAL ISSUE


      Now,       if you have ifound tbe Defendant -guilty of aggravated
                                         I
kidnapping, as _defineq in this ~ge.-                             L'Dtl only    in that event,
y~u   aust deteaaine vf'etber or ·aot tbe .defendant voluntarily
released tbe victUa alive and -in a safe place9


                                         !
      Do you the .Jury f+Dd tbe                        defe~t     vol.unt:arUy re1eased tbe
victia al.ive ·aDd· in                   Ia    safe place,     in the COP"'iss.ioo of             the

offense for vhicb be baa been convicted?




                                                  VERDI~




      We,      tbe jury, ret ..rn in opeo eourt                   ~ ~             aaawer as       011r

answer tC? the special, +sane sublaitted to us, an4 tbe                                saae· iS   our
verdict in this case.
                                                                               ,....


         I
        piLBDi
       .       1CA1'BIIltJNB 1'DA
                  -· ···--t~

        ....      0Cl2}
                                          CHRIS DANIEL
                                     HARRIS COUNTY DISTRICT CLERK


December 22, 2014

ARTHUR DAVID LOWE, JR.
#669750 HUGHES UNIT
ROUTE 2 BOX 4400
GATESVILLE, TEXAS 76597

RE: CAUSE #659154-B
339th District Court

Dear Applicant:

Your post conviction application for Writ of Habeas Corpus was received and filed on 12-22-14.
Article 11.07 of the Texas code of Criminal Procedure affords the State 15 days in which to
answer the application after having been served with said application. After the 15 days allowed
the State to answer the application, the Court has 20 days in which it may order the designation
of issues to be resolved, if any. If the Court has not entered an order designating issues to be
resolved within 35 days after the State having been served with the application, the application
will be forwarded to the Court of Criminal Appeals for their consideration pursuant to Article
11.07, Sec. 3 (c) ofthe Texas Code of Criminal Procedure.

The records of the office reflect the following:

CAUSE NO.           PETITION FOR WRIT OF HABEAS CORPUS                                 DISPOSITION

659154-A                                                12-18-13                              DENIED

All future correspondence should indicate the above listed cause number.




Leslie emandez, Dep
Criminal Post Trial

CC: District Attorney
    Judge, Presiding Court




            120 I   FRANKLIN   •   P.O. BOX   4651 •   HOUSTON, TEXAS   77210-4651   PAGE   I OF I
                                                REV.   01-02-04
i        >.




                              COURT OF CRIMINAL APPEALS
                                    AUSTIN, TEXAS
                            WR-25,679-22; CAUSE No.659154-B
    EX PARTE ARTHUR DAVID LOWE             §     IN THE 339TH DISTRICT COURT
             Applicant,

    v.                                     §     OF


    THE ST~TE OF TEXAS,                    §     HARRIS COUNTY, TEXAS
    REPRESENTATIVE(s), ASSISTANT
    DISTRICT ATTORNEY(s).
             Respondant(s).·               §

                                         ORDER

                            MOTION FOR    R~CONSIDERATION



              BE IT REMEMBER, that on this day came to be considered that Appli-

    cant's 'Motion For Reconsideration'. After considering the pleading

    herein and the evidence presented, the Court is of the Opinion that

    the following Order should issue:

          It is hereby ORDERED that the Applicant's          'Motion' is

    GRANTED

    DENIED



                        r
                                                       THE PRESIDING· JUSTICE (CCA).




                                                                ,.